 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KIMBERLY A. SCHEMBRI,                             No. 2:21-cv-00742 TLN AC PS
11                       Plaintiff,
12           v.                                         ORDER
13    REDDING POLICE DEPARTMENT,
14                       Defendant.
15

16          Plaintiff filed this case in pro se on April 26, 2021, requesting to proceed in forma

17   pauperis. ECF No. 1. On May 12, 2021, the court denied plaintiff’s request without prejudice for

18   insufficient information, and ordered plaintiff to either file a new request to proceed in forma

19   pauperis or pay court fees by May 26, 2021 . ECF 4. Plaintiff did not file a new request or pay

20   court fees. The court is concerned plaintiff has abandoned this case.

21          Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in

22   writing, within 14 days, why her failure to respond to the court’s order should not result in a

23   recommendation that this case be dismissed for failure to prosecute. The filing of a new motion

24   to proceed in forma pauperis or payment of court fees within this timeframe will serve as cause

25   and will discharge this order. If plaintiff fails to respond, the court will recommend dismissal of

26   this case pursuant to Local Civil Rule 110.

27   DATED: May 27, 2021

28
